 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     JEROME PRICE, SBN 282400
 3   Assistant Federal Defender
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T:(916)498-5700; F:(916)498-5710

 6   Attorneys for Defendant
     TANYA DUPLANTIER
 7
 8                  IN THE UNITED STATES DISTRICT COURT

 9                 FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,   )   Case No.   2:19-CR-101-JAM
11                                )
               Plaintiff,         )   STIPULATION AND ORDER TO DEPOSIT
12                                )   FUNDS INTO COURT DEPOSIT FUND
                  vs.             )
13                                )   Date: February 25, 2019
          TANYA DUPLANTIER,       )   Time: 9:15 A.M.
14                                )   Judge: Hon. John A. Mendez
               Defendant.         )
15                                )

16        IT IS HEREBY STIPULATED and agreed by and between McGregor

17   W. Scott, United States Attorney, through Matthew Thuesen,
18   Assistant United States Attorney, counsel for Plaintiff, and
19   Heather Williams, Federal Defender, through Assistant Federal
20   Defenders Christina Sinha and Jerome Price, counsel for Ms.
21   Duplantier, that Ms. Duplantier may make a pre-judgment payment
22   to the Clerk of the Court, to be deposited into the Court
23   Deposit Fund and applied towards the special assessment and
24   restitution judgment that is anticipated to be imposed at
25   sentencing on February 25, 2020.
26        The parties specifically stipulate as follows:
27        a.   The parties fully expect that Ms. Duplantier will be
28
                                      -1-
 1             ordered to pay restitution in the amount of

 2             $246,701.40.

 3        b.   Ms. Duplantier has saved $800.00 from her salary for

 4             the purpose of putting that towards her restitution

 5             obligations, and wishes to prove that payment to the

 6             Clerk of the Court.

 7        c.   Defense counsel conferred with the Clerk of the Court

 8             and was informed that the Clerk would benefit from an

 9             order from the Court to avoid confusion regarding the
10             payments.
11        d.   To that end, the parties hereby request the Court to
12             issue the underlying order, directing Ms. Duplantier
13             to make a prepayment to be applied to her restitution.
14                                   Respectfully submitted,
15                                   HEATHER E. WILLIAMS
                                     Federal Defender
16
17   Date: February 19, 2020         /s/ Christina Sinha
                                     CHRISTINA SINHA
18                                   Assistant Federal Defender
                                     Attorneys for Defendant
19                                   TANYA DUPLANTIER
20
21
     Date: February 19, 2020         MCGREGOR W. SCOTT
22                                   United States Attorney

23                                   /s/ Matthew Thuesen
                                     MATTHEW THUESEN
24                                   Assistant United States Attorney
                                     Attorney for Plaintiff
25
26
27

28
                                      -2-
 1                                   ORDER

 2           The Court, having received and considered the parties’

 3   stipulation, directs the defendant to make a prepayment of

 4   $800.00 to the Clerk of the Court.      The Clerk shall deposit the

 5   funds into the Court Deposit Fund, pending the defendant’s

 6   sentencing on February 25, 2020, or until further order from the

 7   Court. Once the imposed judgment is entered and docketed, the

 8   deposit shall then be transferred to the defendant’s criminal

 9   case.
10
11   IT IS SO ORDERED.
12
13   Dated: February 20, 2020
                                      /s/ John A. Mendez_________________
14                                       HON. JOHN A. MENDEZ
15                                    United States District Court Judge

16
17
18
19
20
21
22
23
24
25
26
27

28
                                       -3-
